Citation Nr: 0830542	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an organic mood disorder.  


REPRESENTATION

Appellant represented by:	Nona M. Robinson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In an August 2002 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his previously denied claim for service connection for a 
chronic acquired psychiatric disorder and organic mood 
disorder, and therefore that claim was reopened.  The Board 
then denied service connection for the veteran's claims for 
service connection for a disorder claimed as high fever, 
weakness and malaise, and service connection for a chronic 
acquired psychiatric disorder and organic mood disorder.  
Subsequently, the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In August 2003, the Court vacated that part of the Board 
decision that denied service connection for a disorder 
claimed as high fever, weakness and malaise, and for a 
chronic acquired psychiatric disorder and organic mood 
disorder.  These issues were remanded in September 2004 for 
further development consistent with the Court's directives.  
In March 2005, the Board denied service connection for a 
disorder claimed as high fever, weakness, and malaise.  

In March 2005, the Board also denied service connection for a 
chronic acquired psychiatric disorder and organic mood 
disorder.  The veteran appealed that decision to the Court.  
In January 2007, the Court vacated the Board's denial of 
service connection for a chronic acquired psychiatric 
disorder and organic mood disorder and remanded that issue 
for action consistent with its decision.  

In December 2007, the Board remanded the case for examination 
of the veteran and medical records from the Railroad 
Retirement Board (RRB).  The requested records were not 
found.  The examination was performed and a medical opinion 
obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the RRB informed the RO, in writing that they 
had searched for medical records for the veteran and that no 
records were found.  In May 2008, the veteran was afforded 
and VA examination and it concluded with the opinion that the 
veteran had a cognitive disorder with no link to service.  
The veteran was notified of the results in a supplemental 
statement of the case (SSOC) issued latter in May 2008.  In 
August 2008, the veteran's attorney responded to the effect 
that the RRB told her it had pertinent records for the 
veteran and asked that VA obtain those records.  The attorney 
pointed out that obtaining the records was the purpose of the 
previous Court remand.  The Board agrees that another attempt 
to obtain relevant records is desirable.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
releases and identifying information, 
the AOJ should obtain a complete copy 
of the veteran's records and any 
disability decision from the RRB.  
Refer to the two August 2008 letters 
from the veteran's attorney for contact 
information.  

2.  After the above referenced RRB 
records are obtained, they should be 
associated with the claims folder and 
the folder should be referred for an 
addendum to the May 2008 psychiatric 
examination.  The examiner who did that 
examination should provide an opinion 
as to whether, given the additional 
evidence, it is at least as likely as 
not (a 50 percent or greater 
probability) that the veteran's current 
psychiatric disorder had its onset or 
increased in severity during service.  
A complete explanation for the opinion 
should be provided.  If the examiner 
who did the May 2008 examination is not 
available, or for some reason cannot 
provide an opinion, an opinion may be 
obtained from another psychiatrist.  If 
another examination is required for the 
opinion, that should be scheduled.  

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a SSOC which addresses all 
evidence associated with the claims 
file since the last SSOC.  The veteran 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




